ORDER

PER CURIAM.
Appellant, Dorian J. Perry (“Movant”), appeals the judgment of the Circuit Court of St. Louis County denying his Rule 29.15 motions for post-conviction relief after an evidentiary hearing. On April 5, 2002, Movant was convicted of murder in the first-degree, section 565.020, RSMo 2000.1 On July 12, 2002, Movant was convicted of *524robbery in the first degree, section 569.020, and two counts of armed criminal action, section 571.015. We granted Mov-ant’s request to have the two separate cases consolidated for purposes of this appeal. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment of the motion court pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.

. All statutory references are to RSMo 2000, unless otherwise indicated.